PER CURIAM.
Appellant Jerry Bailey, a Michigan prisoner, appeals pro se from the order of the lower court granting summary judgment following a remand to defendants Jeff McCoy, Matthew White, and Roger Grove, state corrections officials.1 Bailey argues that the Magistrate Judge should have followed the law of the case, namely the holding in Bailey’s first appeal. Bailey also claims that this Court’s decision in Huey v. Stine, 230 F.3d 226 (6th Cir.2000), does not bar his claims because he is not challenging the misconduct, but simply that the force used to subdue him was excessive in violation of the Eighth Amendment. Bailey also raises several other issues that do not warrant mention.
Having reviewed the parties’ briefs, the record, and the applicable law, we AFFIRM the judgment of the lower court for the reasons set forth in the Magistrate Judge’s exhaustive opinion dated February 16,2001. SO ORDERED.

. On October 10, 2000, the parties agreed to have the matter finally disposed of by a magistrate judge.